Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-18 and 21-22 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for message transmission method and apparatus in an environment of the Internet of vehicles. Each of independent claims, claim 1 (“A communication method”), claim 8 (“An apparatus”) and claim 16 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A communications method, comprising: 
receiving signaling from a network device; 
obtaining according to the signaling, network congestion control configuration information, wherein the network congestion control configuration information comprises a highest modulation order for sending a first message, a lowest modulation order for sending the first message, and a maximum quantity of physical resources allowed for sending the first message; and 
sending according to the network congestion control configuration information, the first message to a first terminal.

Claim(s) 8 and 16 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1, 8 and 16 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411